 In the Matterof BERKEYAND GAY FURNITURE COMPANYandLOCAL2388, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, -AFFILIATEDWITH THEA. F. OF L.'Case No. R-4580.-Decided December 06, 1942Jurisdiction:aircraft parts manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition without certification of the Board ; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees, excluding superintendents, foremen, regular and probationaryassist-ant foremen, plant protection employees, Government inspectors, Companyinspectors, and clerical employees.Alexander,McCaslin and Cliolette,byMr.' Paul E.Ch,olette,ofGrand Rapids, Mich., for the 'Company.Mr. Carl A. Smith,of Grand Rapids, Mich., for the Carpenters.Mr. Elmo Burns,of Grand Rapids, Mich., for the C. I. O.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 2388, United Brotherhood of Car-penters and- Joiners of America, affiliated with the A. F. of L., hereincalled the Carpenters, alleging that a question affecting commerce hadarisen concerning the representation of employees of Berkey and GayFurniture Company, Grand Rapids, Michigan, herein called the Com-pany, the National Labor Relations,Board provided for an appro-priate hearing' upon due notice before Harold A. Cranefield, TrialExaminer. "Said hearing was- held at irand, Rapids, Michigan, onNovember 24, 1942.The Company, the Carpenters, and the UnitedFurnitureWorkers of America, Local 45, C. I. 0., herein' called theC. I. O. appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed:46 N. L. R. B., No. 50407 408DEiCISIONSOF NATIONALLABOR RELATIONS' BOARDUpon the entirerecord inthe case, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYhaving its principal office and place of- business at Grand Rapids,Michigan.Prior to the summer of 1942 the Company was engagedin the manufacture and sale of furniture.While so occupied, sub-stantial quantities of lumber and other materials were shipped frompoints outside the State of Michigan to its Grand Rapids plant, anda large part of the furniture manufactured was shipped to purchasers,outside the State of Michigan.At present, the Company manufac-tures-airplane parts under war, contracts.Approximately 25 percentof the new materials used are obtained from points outside the Stateof Michigan and all the finished products leave the State.The Company, admits that. it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmerica, affiliated with theAmericanFederation of Labor, is a labor-Organization admitting to membership employees of the Company.United Furniture Workers of America, Local 45, affiliatedwith the,Congress of Industrial, Organizations, is a labor organization admit-ting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant exclusive bargaining rights toany labor organization until there has been a certification by the,.Board.the hearing, indicates that the Carpenters represents a substantialnumber of employees in the unit hereinafter found.appropriate 1The Regional Director reported (that the Carpenters submitted evidence, in the formof dues books, ledger receipts, and membership applications, indicating that it represents10 employees; that all of the application cards bore apparently genuine signatures andall the evidence submitted was dated either September or October 1942 ; and that 135,ofthe cards contained names of persons on the Company's pay roll of October 30, 1942, whichlisted 384 persons within the claimed unitvalid signatures signed the day before the hearingIn December 1941, prior to, the timeduring which the Company shut down its factory to retool for war contracts, the C. I. O.had submitted 238 application cards ?to the Board's Regional Officeclaims to have many of its former members at work in the Conipany's', plant who haveexpressed a desire to be represented by it. BERKEY AND GAY FURNITURE COMPANY-409We find that a question affecting commerce has arisen concerningthe representation of eiployees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that all production and maintenance employeesof the Company, including probationary assistant foremen, but ex-cluding superintendents,foremen, and assistant foremen,plant pro-tection employees,Government inspectors,Company inspectors; and'clericalemployees,constitutean appropriate unit.,The recordshows, however,that the probationary assistant foremen have thesame authority as regular assistant foremen and became such uponsatisfactory completion of a 30-day probationary -period.We'shallaccordingly exclude them.We find that all production and main-tenance employeesof the Company,excluding superintendents, fore-men, regular and probationary assistant foremen, plant protection.employees,Government inspectors,Company inspectors,and clericalemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DEIER_IIINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the, pay-rollperiod immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe Direction.In view of the substantial showing of representationby the C. I. O. prior to the shut-down, we shall allow the C. I. O. aplace on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board of Section 9(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as partof the investigationto ascertain representa-tives for the purposes.of collective bargaining with Berkey and GayFurniture Company, Grand Rapids, Michigan,'an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,under the direction andin this matter as agent for the National Labor Relations Board, and 410DECISIONS OF. NATIONALLABOR RELATIONS BOARDsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IVabove, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since, quit or been dischargedfor cause, to determine whether they desire to be represented byLocal2388,United Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the A. F. of L., or by United FurnitureWorkers of America, Local 45, C. I. 0., for the purpose of collectivebargaining,or by neither.